            Case 1:16-cv-04865-AJN-OTW Document 140
                                                137 Filed 11/17/20
                                                          11/12/20 Page 1 of 1




MEMO ENDORSED                                     LAW OFFICES OF

                                        AMBROSE WOTORSON
                                           A PROFESSIONAL CORPORATION
                                                     41st FLOOR
                                                   225 BROADWAY
                                                NEW YORK, N.Y. 10007
                                              TELEPHONE: 212-884-5985
                                               FACSIMILE: 212-732-8167
                                                LOAWW1650@AOL.COM


                                                                               November 12, 2020
      Via ECF Only
      Honorable Ona. T. Wang, U.S.M.J.
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

                                      Rasmy v. Marriot International, et al.
                                        16-cv-04865 (AJN)(OTW)


      Dear Honorable Magistrate Judge Wang:

      This office now represents the Plaintiff in the above-styled case. As we were only recently retained and
      will need the weekend within which to properly draft plaintiff’s settlement position statement, we hereby
      request permission to submit Plaintiff’s position statement by Monday, November 16, 2020, before noon.

      It is Plaintiff’s preference that the November 18, 2020 settlement conference not be adjourned.

      Respectfully Submitted

      Ambrose W. Wotorson, Jr.




SO ORDERED:

Application GRANTED nunc pro tunc.




____________________________________
Ona T. Wang               11/17/20
United States Magistrate
